Citation Nr: 1500024	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to a compensable evaluation for ingrown toenail, right great toe.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Hartford, Connecticut and Providence, Rhode Island, respectively.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2014.  A copy of the transcript is associated with the claims file.

The Board notes that the Veteran did not file a timely Substantive Appeal as to the evaluation of the ingrown toenail.  As the Veteran presented testimony on the issue at the May 2014 hearing and the undersigned accepted issue as on appeal, the Board finds that the Substantive Appeal requirement has been waived.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  

The issue of an increased rating for ingrown toenail, right great toe, is remanded to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Bilateral hearing loss disability is attributable to service.



CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  38 C.F.R. § 3.303(a).  

The Veteran contends that, while serving in the Navy, his sleeping quarters were located below the flight deck and he spent three years on the flight deck, during which time he was exposed to loud and hazardous noise.  This competent and credible lay testimony is consistent with the circumstances of the Veteran's service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  As such, the Board finds that he was exposed to in-service noise exposure.  See 38 U.S.C.A. § 1154(a).  

Following a September 2012 VA examination, the Veteran was diagnosed with a bilateral hearing loss disability consistent with the audiometric requirements of 38 C.F.R. § 3.385.   

Thus, the dispositive issue is whether there is a relationship between the Veteran's current bilateral hearing loss disability and the in-service acoustic trauma.

The Veteran indicated that he experienced decreased hearing continuously since separation from service.  The Board finds these statements credible, particularly in light of his report while seeking treatment in February 2012 that his hearing had declined since discharge from the Navy in 2003.  

There is a medical opinion indicating that the Veteran's hearing loss is unrelated to service by the September 2012 VA examiner.  However, the opinion was based, in part, on the premise that the Veteran was diagnosed with conductive hearing loss not typically found as a result of noise exposure, and that the Veteran had normal hearing on his hearing conservation audiograms noted in the service treatment records with no significant threshold shifts (none greater than 10 dB).  

The Board notes, however, that the Veteran was diagnosed with combined sensorineural hearing loss in January 2012.  Furthermore, during service, a June 2000 audiogram revealed evidence of hearing loss, not rising to the level of a disability for VA purposes, at 500 Hz in the Veteran's right ear.  The service treatment records also show that he experienced threshold shifts of 15 dB in his left ear at 500 Hz, 3000 Hz, and 6000 Hz between June 1998 to February 2001.  There is no audiogram associated with the Veteran's separation in January 2003.  

As the opinion is based on a factual inaccuracy, it is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Given the limited probative value of the medical opinion, the competent and credible lay testimony indicating a relationship between the Veteran's current bilateral hearing loss and his in-service acoustic trauma, and the evidence of right ear hearing loss in service, the Board finds that the evidence is approximately evenly balanced as to whether the disability is related to the Veteran's military service.  As VA law and regulations require that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to service connection bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.




REMAND

The Veteran seeks a compensable evaluation for ingrown toenail, right great toe.  He was afforded a VA examination in February 2012 to determine the etiology and the severity of the condition.  Since the examination, in March 2012, the Veteran had a portion of his right great toenail removed.  Accordingly, the Board finds it necessary to obtain a new examination to determine the current severity of the ingrown toenail, right great toe.  See 38 C.F.R. §§ 3.326, 3.327.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the ingrown toenail, right great nail, to specifically include VA podiatry treatment records.

2.  The AOJ should then have the Veteran scheduled for a VA examination to determine the current severity of his ingrown toenail, right great toe.

The claims file and a copy of this remand should be provided to the examiner for review.

The examiner should address whether the condition is moderate, moderately severe, or severe.  If the condition does not rise to the level of "moderate," a notation to that effect should also be made.  

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


